UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2419


In re: JANISON VEAL, a/k/a Jason,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                   (No. 3:02-cr-00043-JPB-JES-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Janison Veal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Janison Veal petitions for a writ of mandamus seeking

an order compelling the district court to append its findings of

fact from Veal’s first resentencing to the presentence report

provided to the Bureau of Prisons.                 We conclude that Veal is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr    v.    United   States

Dist.    Court,      426    U.S.     394,   402     (1976);       United    States      v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.    2003).     Further,

mandamus     relief    is    available      only    when    the    petitioner     has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                        Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Veal is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense     with     oral    argument       because       the     facts    and   legal

contentions     are    adequately      presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                        PETITION DENIED



                                            2